 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ALEXANDRIA CORONADO,                   Case No. SACV 18-81 JVS(JC)
12                         Plaintiff,
13                   v.                      ORDER ACCEPTING FINDINGS,
                                             CONCLUSIONS, AND
14                                           RECOMMENDATIONS OF UNITED
      COMMISSIONER OF SOCIAL                 STATES MAGISTRATE JUDGE
15    SECURITY,
16
                           Defendant.
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
18
     of the records herein, including the January 17, 2019 Report and Recommendation
19
     of United States Magistrate Judge (“Report and Recommendation”). The Court
20
     approves and accepts the Report and Recommendation.
21
           IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
22
     Social Security is affirmed; and (2) Judgment be entered accordingly.
23
           IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
24
     the Judgment on counsel for the parties.
25
     DATED: February 5, 2019
26
27                                      ________________________________________
28                                      HONORABLE JAMES V. SELNA
                                        UNITED STATES DISTRICT JUDGE
